DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Request for Continued Examination (RCE), filed 20 December 2021, in the matter of Application N° 15/101,575.  Said documents have been entered on the record as are those Amendments and Remarks filed 2 November 2021.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 2 November 2021 neither add nor cancel any claims.
Claims 12, 20, 21, 29, and 30 have been amended.  Each of independent claims 12, 21, and 30: (i) narrow the weight percent range of perlite in the total composition, (ii) narrow the weight percent range of inorganic UV filter powder in the total composition, and (iii) revise the weight ratio range of perlite to pulverulent phase to be 0.1 to 1.  Claims 20 and 29 have been amended to recite that the “composition comprises” at least one liquid UV filter.
The amendments are supported by the original disclosure and add no new matter.
Thus, claims 12-15, 17, 20-24, 26, 29, and 30 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.



Withdrawn Rejections
Rejection under 35 USC 103
Pursuant to and consistent with the Advisory Action mailed 23 November 2021, the Examiner withdraws the previously maintained obviousness rejection over the teachings of Fageon et al. (WO 2013/068236), in view of the entered amendments.

Claim Objections
Claims 20 and 29 are objected to because of the following informalities: the amended language to each claim recites “…wherein the composition comprises at least one liquid UV filter…”. [emphasis added to reflect added language]
Since the at least one liquid UV filter is a newly added component in each of the claims, the added language should recite “…wherein the composition further comprises…”
Appropriate correction is required.

New Rejections
Applicant’s amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 20-24, 26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over McDermott et al. (US Pre-Grant Publication Nº 2013/0253072 A1, also published as WO 2012/035512 A1 on 22 March 2012) in view of Fageon et al. (WO 2013/068236 A1, of record).
As amended, claim 12 now recites a powdery cosmetic composition comprising a pulverulent phase.  The pulverulent phase comprises: (i) perlite in an amount ranging from about 10-65 weight percent relative to the total weight of the composition (i.e., total weight of the cosmetic composition), and (ii) at least one inorganic UV filter powder present in an amount ranging from about 6.5-25 weight percent relative to the total weight of the composition.  The UV filter powder is recited as having an average primary particle size of less than about 200 nm (0.2 microns).  Lastly, the powdery cosmetic composition has a weight ratio of perlite to the total weight of the pulverulent phase ranging from 0.1 to 1.
Claim 21, as amended recites a method for making up or caring for the skin (aka treating) comprising applying to said skin, the foregoing composition.
Claim 30 recites a method of preparing the composition of claim 12.  The sole positively recited method step in the claim recites mixing the perlite and at least one UV filter powder together to form a “pulverulent” mixture.  Herein, for the purposes of examination on the merits, the Examiner will broadly and reasonably consider any showing in the art where these two components are combined into the same phase to meet the recited method step.
McDermott discloses a solid cosmetic makeup and/or care composition in the form of a powder comprising, in a physiologically acceptable medium, a pulverulent phase that contains at least perlite (see e.g., claim 1).  Claim 13 discloses that the composition will contain from 0.1-15 wt% of perlite, relative to the total weight of the composition.  Claim 14 teaches that perlite is present in a content ranging from 5% to 25% by weight, relative to the total weight of the pulverulent phase.   Claim 15 discloses that the pulverulent phase is present in a proportion of at least 35% by weight relative to the total weight of the composition.
Regarding the recited ranges and ratios within each of the independent claims, the Examiner submits that McDermott teaches the claimed invention.  Disclosure of perlite being present from 10-15 wt% of the total composition reads on part (i) of the composition.  The weight ratio is also taught.  Therein, where the amount of perlite in the total composition is 10 wt% and the minimum presence of the pulverulent phase in the composition is 35%, that provides a weight ratio of about 0.28:1.  Similarly, where the weight percent of perlite is 15 wt%, and the minimum presence of the pulverulent phase in the composition is 35%, this produces a weight ratio of about 0.42:1.  Such is considered to teach and suggest these limitations of independent claims 12, 21, and 30.
Claim 17 discloses that the pulverulent phase will comprise, besides the perlite, at least one filler.  The inorganic UV filter powder compounds recited in claims 15 and 24 are taught as defining either the practiced filler (see ¶[0046]-¶[0076]; ¶[0070]), or the practiced pigment or coloring agents (see e.g., ¶[0074]-¶[0087]).  Paragraph [0080], for instance, defines the mineral pigments as being embodied by titanium dioxide, cerium oxide, and/or zinc oxide.  Paragraph [0087] defines the pigment (filler) as being most preferably present in an amount ranging from 10% to 25% by weight of the total composition, thereby meeting the recited range of the claims.
The limitations of claims 13 and 22 are taught at ¶[0035] and ¶[0036].  Therein, it is taught that at least 50% by weight of the perlite particles are smaller than 20 microns in size.  The latter paragraph teaches that 90% by weight of the perlite particles are preferably smaller than 40 microns in size and larger than 5 microns.
The practiced composition is in the form of either a loose or “pressed” (compressed) powder (see e.g., claim 2).
Where the teachings of McDermott are deficient is with respect to the recited size ranges for the inorganic UV filter powder particles.  The reference discloses that they may be any shape (see e.g., ¶[0047]).  However, their practiced size is not disclosed.
The teachings of Fageon are considered to remedy this deficiency.  As discussed in previous Office Correspondences, it has been demonstrated that inorganic pigments such as the recited metal oxides are known to be included in powdery or compressed makeup compositions as UV screening agents.  Fageon also provides a more preferred disclosure of particle size for these pigments ranging from 0.01 to 0.1 microns (or 10-100 nm), and most particularly, from 0.005-0.015 microns or 5-15 nanometers in diameter (see pg. 22, lines 23-46).  Thus, what is understood about is that inorganic metal oxides are advantageously provided have an average size of less than or equal to 0.1 microns (see pg. 25, lines 43-45) and that particles of such size are preferred in solid, cosmetic compositions.  Certainly, based on the foregoing showings, a person of ordinary skill in the art, ahead of the effective filing date of the instant invention, would have been motivated to incorporate its pigments, per McDermott, in the size range as practiced by Fageon, absent a clear showing of evidence to the contrary.
Lastly, McDermott does not expressly define the UV screening agents that it may incorporate in its practiced invention (see e.g. ¶[0248]).  However, Fageon again, remedies this perceived deficiency in disclosure of its practiced invention.
Fageon, as previously discussed, is directed to producing solid powder or pressed powder makeup compositions that comprise both inorganic UV screening agents (e.g., titanium dioxide), as well as lipophilic (aka liquid) UV screening agents (see e.g., Abstract).  Thus, the Examiner submits that the presence of both sunscreening agents in a makeup composition is prima facie obvious.  Fageon further defines the lipophilic UV screening agents as being embodied by such compounds as homosalate, octocrylene, ethylhexyl methoxycinnamate, ethylhexyl salicylate, and ethylhexyl dimethyl PABA (see pg. 17, lines 30-46).
Such is considered to teach the limitations recited in claims 20 and 29.
Based on the teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing and using the claimed composition.  
As has been discussed throughout prosecution, the Examiner maintains that Fageon provides guidance to the artisan that would have motivated said artisan to produce UV radiation-fighting, topically applied compositions in the form of powder or compressed powder as a makeup product.  Where Fageon is considered to be deficient is with respect to its definition of the pulverulent phase.  McDermott remedies this deficiency and defines its practiced pulverulent phase in compounds, amounts, and weight ratios that are consistent with the instantly claimed invention.  McDermott also does not teach the inclusion of liquid UV screening agents, which Fageon does.
A person of skill in the art would have been motivated to improve the sun protection abilities of a makeup product in combining the two forms of UV screening agents.  Motivation to modify the teachings of Fageon is derived from those teachings that are provided by McDermott insomuch as the latter discloses forming pulverulent phases that meet the recited weight and ratio limitations for the purposes of combating UV radiation.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instant application and absent a clear showing of evidence to the contrary.

All claims have been rejected; no claims are allowed.











Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615